


115 HR 3549 IH: Savannah Hope Stillbirth Child Tax Credit Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 3549
IN THE HOUSE OF REPRESENTATIVES

July 28, 2017
Mr. Paulsen introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to allow a refundable credit with respect to any stillborn child of a taxpayer.

 
1.Short titleThis Act may be cited as the Savannah Hope Stillbirth Child Tax Credit Act.  2.Stillborn child credit (a)In generalSection 24 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(h)Refundable stillborn child credit 
(1)In generalThe aggregate credits allowed to a taxpayer under subpart C (determined after the application of subsection (d)) shall be increased by $2,000 for each birth by the taxpayer of a stillborn child during the taxable year. (2)Other requirementsNo increase shall be allowed under paragraph (1), unless— 
(A)the stillborn child would have been a qualifying child (as defined in section 152(c)) of the taxpayer for the taxable year but for such stillbirth, and (B)the taxpayer includes with the return of tax for the taxable year with respect to the birth a death certificate, a certificate of birth resulting in stillbirth, or such other documentation as the Secretary may prescribe. 
(3)Increase not treated as credit allowed under this subpartThe amount of the credit allowed under this subsection shall not be treated as a credit allowed under this subpart.. (b)Conforming amendmentSection 6211(b)(4)(A) of such Code is amended by inserting 24(h), after 24(d),.  
(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016.   